UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                     No. 19-2400

                          UNITED STATES OF AMERICA

                                           v.

                            MICHAEL W. SEIBERT, JR.,
                                            Appellant


                           (E.D. Pa. No. 5-17-cr-00572-001)

Present: AMBRO, HARDIMAN and RESTREPO, Circuit Judges

      1. Motion filed by Appellant Michael W. Seibert, Jr. to Clarify Opinion dated
         August 19, 2020.



                                                      Respectfully,
                                                      Clerk/pdb

_________________________________ORDER________________________________
The foregoing motion is hereby granted. The fourth sentence in the second paragraph on
page nine of the Court’s opinion will be stricken and replaced with the following
amended sentence:

      This District Court applied § 2G2.2(b)(5) to Seibert’s possession conviction
      because it found that he committed two or more separate instances of the
      sexual abuse or exploitation of a minor in addition to the two referenced in
      the indictment.


                                                      By the Court,

                                                      s/ L. Felipe Restrepo
                                                      Circuit Judge

Dated:       April 6, 2021
SLC/cc:      Counsel of Record